Citation Nr: 0208296	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
condition (claimed as bronchial pneumonia and bronchitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from August 
1968 to May 1970, and from April 1974 to June 1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved to 
Missouri, and his claim was forwarded to the Board from the 
St. Louis, RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The requirements for service connection for PTSD in 
effect prior to March 7, 1997, are more favorable to the 
veteran's claim.  

3. The veteran did not serve in combat and a verified service 
stressor productive of PTSD is not shown by the evidence of 
record.

4.  A current respiratory condition is not shown by the 
evidence of record.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (prior to March 7, 1997).

2.  A respiratory condition (claimed as bronchial pneumonia 
and bronchitis) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the December 1997 Statement of the Case 
(SOC) and November 2001 Supplemental Statements of the Case 
(SSOC), the veteran was provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claims on appeal.  The veteran's service medical records 
have been obtained.  VA medical records have also been 
obtained, and VA medical examinations have been conducted.  
In an April 1997 letter, the RO requested that the veteran 
provide detailed information regarding his stressors and his 
Vietnam service.  The RO advised the veteran that without 
complete information it could not request a search to verify 
his stressor; however, no response was received.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist the veteran 
is "not always a one-way street" and that the veteran must be 
prepared to cooperate with VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
In this case, the Board finds that based on the failed 
attempt to obtain necessary information from the veteran, VA 
has done everything reasonably possible to assist him.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  

Factual Background

The veteran's DD 214 reflects that he served 14 months on 
foreign or sea duty.  His service administrative records 
indicate he was awarded the Vietnam Service Medal for service 
in Vietnamese waters from 31 March to 24 April 1969 aboard 
the U.S.S. Klondike (AR-22), a repair ship.  His specialty 
number and title was "3000/0000" and the related civilian 
occupation and D.O.T. Number was "chefs/cook - 313."  

The service medical records are negative for complaint of or 
treatment for PTSD or a chronic respiratory condition.  The 
records do show that the veteran was seen for bouts of 
infections of the tonsils, common colds, and coughs.  

The veteran filed an original claim for compensation benefits 
relating to several disabilities in February 1997.  He 
reported he had PTSD from October 1994.  In the blocks on his 
original claim form where he was asked to report relevant 
treatment in service, he entered no notation of treatment for 
any psychiatric disability, although he reported treatment 
for other claimed disorders.  He also did not report any post 
service treatment for PTSD when asked to identify such 
treatment.  

On VA general medical examination in April 1997, the veteran 
reported that he used to be a 3/4 of a pack a day smoker and 
now only smoked five or six cigarettes a day.  In February 
1995 or 1996, he developed pneumonia for which he was 
hospitalized for five or six days.  Now he has exertional 
dyspnea and an occasional cough.  He reported that he had to 
quit smoking in 1994 because of major depression and PTSD 
when his son died.  On examination, the lungs were clear.  
There was mild expiratory wheezing with forced expiration.  
Chest X-rays showed no evidence of active pulmonary disease.  
The pulmonary function test was interpreted as an 
insignificant response to bronchodilator.  The diagnosis was 
possible mild chronic obstructive pulmonary disease (COPD).  

On VA PTSD examination in April 1997, the veteran's chief 
complaints were major reoccurrence of depression, PTSD, and 
some paranoia.  He denied any history of psychiatric 
treatment or problems while on active duty.  He reported "as 
far as Vietnam I don't suffer any PTSD, I was on board a 
ship".  He indicated that his son was murdered in August 
1994 while on his way home.  The veteran stated that he saw 
his son right after he was shot and that his son's last words 
were "Dad, I love you".  He reported that his family ended 
up blaming him for the death and as a result he and his 
family have been alienated since that time.  It was noted 
that his son's death was the stressor event for the veteran's 
PTSD.  He reported having nightmares regarding his son's 
death 3 to 4 times a week.  Mental status examination 
resulted in a diagnosis of PTSD, chronic, with depressive 
features.  

VA medical records dated in 1997 and 1998 include a progress 
note dated in December 1997 showing a diagnosis of rhinitis 
and noting that the veteran uses inhalers.  Entries dated on 
December 29, 1997 and March 13, 1998, show that the veteran 
reported being treated for depression and PTSD relating back 
to the shooting of his son in 1994 after which he developed 
major depression and PTSD symptoms.  On March 16, 1998, the 
veteran stated that he still had nightmares, flashbacks and 
unpleasant thoughts of the war and his son's death.  The 
diagnoses were major depression recurrence with psychosis and 
PTSD.  When seen on March 23, he reported having flashbacks 
of his experiences on a ship in Vietnam, when he witnessed a 
lot of gunfire.  An entry dated the next day notes that the 
veteran suffers major depression recurrent with psychotic 
features and PTSD from his experiences in the service and 
from his son's murder.  An entry on April 14, 1998 notes that 
the veteran continues to have flashbacks to his military time 
as well as to his son's murder.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the instant case, the Board notes that the veteran filed 
his claim for service connection for PTSD in February 1997.  
Thus, given the fact that this case is currently pending 
before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet.App. 91 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125.

The Board notes that when comparing the old PTSD regulations 
with the new, it appears that both sets of regulations 
essentially require credible supporting evidence that the 
veteran's claimed in-service stressor actually occurred, and 
that there is a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  However, the Board observes that the two sets of 
regulations differ in regards to the requirements for 
establishing a diagnosis of PTSD.  The new criteria appear to 
impose an additional requirement that was not required under 
the old regulations, namely that the medical diagnosis of 
PTSD has to be in accordance with DSM-IV.  Therefore, since 
only a clear diagnosis of PTSD is required under the old 
regulations, and there is no additional burden of 
establishing a diagnosis of PTSD which is in accordance with 
DSM-IV, it is the Board 's determination that the old 
regulations are more favorable to the veteran and his claim.  
See Cohen, 10 Vet. App. at 139 (holding that a clear 
diagnosis of PTSD is an unequivocal diagnosis of PTSD, 
without any reference to the DSM).  Accordingly, the old 
regulations will be applied to the veteran's claim for 
service connection for PTSD.

As the old regulations have been found to be more favorable, 
the Board finds that the veteran was not prejudiced by not 
being notified of the change in the regulation.  See Bernard, 
supra.  Furthermore, as noted above, the RO has made an 
effort to obtain all relevant items of evidence, and there is 
no reasonable possibility that further development would aid 
in substantiating the claim.

The record before the Board demonstrates that the veteran has 
clearly been diagnosed as having PTSD as shown in an April 
1997 VA examination and subsequent VA treatment records.  
However, these diagnoses are based on a stressor unrelated to 
service, specifically, the death of the veteran's son which 
the veteran either witnessed or at least saw his son prior to 
death.  

Although VA treatment records reflect that the veteran later 
reported experiencing gunfire while aboard a ship in Vietnam, 
the Board finds that no further development action is 
warranted because the record shows that there is no 
reasonable possibility that the claim could be substantiated.  
In this regard, the Board first notes that in his original 
claim for benefits the veteran reported the date of onset of 
PTSD in 1994.  At the initial VA examination, the veteran 
expressly disavowed that that his PTSD was related to his 
time aboard a ship in Vietnam and effectively denied that he 
had experienced any stressor during his period in Vietnam 
waters.  On the other hand, he provided a spontaneous history 
of a tragic post service event involving the death of his son 
that the examiner in 1997 related to his PTSD.  It was only 
after the RO pointed out these facts that he purported that 
he had PTSD due to events in service.  The veteran's service 
records do not show combat or a stressor event and the 
veteran failed to provide specifics regarding the alleged 
stressor as requested by the RO.  Moreover, and more 
importantly at this point in time, no rationale fact finder 
could accept an account of PTSD due to events in service 
because allegations of subjective symptoms related to service 
would flatly contradict his earlier accounts.  The claimant's 
crediblity is an adjudicative, not a medical determination.  

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character.  For 
documentary evidence, a "VA adjudicator may properly consider 
internal consistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The United 
States Court of Appeals for the Federal Circuit held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's accounts of his claimed stressor are 
inconsistent and contradictory.  In view of the contradiction 
in the veteran's own statements, as well as his failure to 
provide specifics upon request, the Board finds that no 
credibility can be assigned to his allegations of subjective 
symptoms related to events in service.  As the diagnosis of 
PTSD is based on a nonservice related stressor, service 
connection for PTSD is not warranted.  The reasonable doubt 
doctrine is not applicable in this case as the evidence is 
not evenly balanced.  38 U.S.C.A. § 5107 (West Supp. 2001).  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.

II.  Respiratory Condition 

With regard to the claim for service connection for a 
respiratory condition, claimed as bronchial pneumonia and 
bronchitis, the medical evidence is negative for a current 
respiratory condition.  Chest X-rays taken at the April 1997 
VA examination showed no evidence of active pulmonary 
disease.  Pulmonary function tests were within normal limits.  
While there was a diagnosis of possible mild COPD, the 
diagnosis was not confirmed by clinical findings.  VA 
treatment records in 1997 and 1998 reflect no evidence of 
current respiratory disability.  In the absence of a 
confirmed diagnosis of a respiratory condition, service 
connection for that disorder is not warranted.  The case law 
is well settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there 
must be evidence of a current disability.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection is limited to 
cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability).

Since the medical evidence of record indicates that the 
veteran does not have a current respiratory condition, 
service connection for a respiratory condition, claimed as 
bronchial pneumonia and bronchitis, may not be granted.  See 
Wamhoff at 521.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  Since the medical evidence, in particular, the 
April 1997 VA examination report, indicates that the veteran 
does not have a current respiratory condition, there is no 
further duty to assist the veteran since there is no 
reasonable possibility that such assistance would aid in 
substantiating the veteran's claim for service connection for 
a respiratory disability.  See VCAA.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a lung condition is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

